DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 13-15, 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10735829. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claims of the instant application are encompassed the claims of the patent.
Instant Application 
PN 10735829
1. A computer-implemented method for determining states of devices in a building, the computer-implemented method comprising: obtaining a power monitoring signal by measuring an electrical property of a power line to the building, wherein the power line provides power to the devices in the building, the devices in the building comprising a first device and a 


2. (Original) The computer-implemented method of claim 1, wherein the first network packet is a broadcast network packet.
3. The computer-implemented method of claim 1, comprising: transmitting a request for information to the second device; and wherein receiving the first network packet comprises receiving a response to the request for information.
3. (Original) The computer-implemented method of claim 1, the method comprising: transmitting a request for information to the second device; and wherein receiving the first network packet comprises receiving a response to the request for information.
4. The computer-implemented method of claim 3, wherein transmitting the request for information comprises at least one of: polling the second device, requesting information using an API of the second 


5. (Original) The computer-implemented method of claim 1, wherein selecting the state of the second device comprises (1) processing the information in the first network packet with a plurality of network models, and (2) selecting a highest scoring network model, wherein the highest scoring network model corresponds to the selected state.
6. The computer-implemented method of claim 1, wherein determining the state of the second device comprises processing the information in the first network packet with a plurality of rules, wherein each rule of the plurality of rules comprises comparing the information in the first network packet to at least one condition.
6. (Original) The computer-implemented method of claim 1, wherein selecting the state of the second device comprises processing the information in the first network packet with a plurality of rules, wherein each rule of the plurality of rules comprises comparing information in the first network packet to at least one condition.
7. The computer-implemented method of claim 1, wherein determining the state of the second device comprises: processing a second power event in the power monitoring signal with the one or more power models to generate one or more second scores; processing the information about the first network packet with one or more network models to generate one or more third scores; and wherein determining the state of the second device comprises using the 


8. (Original) The computer-implemented method of claim 1, wherein selecting the state of the second device comprises: generating a second score for each state change model of a plurality of state change models, wherein each state change model processes a second power event in the power monitoring signal and the information in the first network packet; and selecting the state of the second device using the second scores.
9. The computer-implemented method of claim 1, comprising: receiving a plurality of network packets; and determining the state of the second device using information in the plurality of network packets.
9. (Original) The computer-implemented method of claim 1, comprising: receiving a plurality of network packets, wherein each network packet of the plurality of network packets was transmitted by the second device; and selecting the state of the second device using information in the plurality of network packets.
10. A system for determining states of devices in a building, the system comprising: at least one computer comprising at least one processor and at least one memory, the at least one computer configured to: 60Attorney Docket No. SAGE-0005-U01-COi-CO1 obtain a power monitoring signal by measuring an electrical property of a power line to the building, wherein the power line provides power to the devices in the building, the devices in the building comprising a first device and a second device; process 


16. (Previously Presented) The system of claim 10, wherein the at least one computer comprises a power monitor installed in the building and a server computer with a network connection to the power monitor.
14. The system of claim 13, wherein: the server computer is configured to determine that a user device has a second network connection with the server computer; the server computer is configured to send an indication to the power monitor that the user device has the second network connection with the server computer; and the power monitor is configured 
26, wherein: the server computer is configured to determine that a user device has a network connection with the server computer; the server computer is configured to send an indication to the power monitor that the user device has a network connection with the server computer; and the power 

18. (Original) The system of claim 14, wherein the power monitor is configured to modify its processing by changing a frequency of polling devices.
17. The system of claim 10, wherein the at least one computer is configured to: obtain information about power consumption of the second device from a data store of device information using the state of the second device; and transmit the information about the power consumption of the second device to a user device.
12. (Original) The system of claim 10, wherein the at least one computer is configured to: obtain information about power consumption of the second device from a data store of device information using the state of the second device; and transmit the information about power consumption of the second device to a user device.
18. The system of claim 10, wherein the at least one computer is configured to: transmit the state of the first device and the state of the second device to a user device.
13. (Original) The system of claim 10, wherein the at least one computer is configured to: transmit the state of the first device and the state of the second device to a user device.
19. One or more non-transitory computer-readable media comprising computer executable instructions that, when executed, cause at least one processor to perform actions comprising: obtaining a power monitoring signal by measuring an electrical property of a power line to a building, wherein the power line provides power to devices in the building, the devices in the building comprising a first device and a second device; processing a first power event in the power monitoring signal with one or more power models to 


20. (Original) The one or more non-transitory computer-readable media of claim 19, the actions comprising transmitting, to a server computer, information about the state of the first device and the state of the second device.
21. The one or more non-transitory computer-readable media of claim 19, wherein the one or more power models comprise one or more of a device model, a transition model, or a wattage model.
21. (Original) The one or more non-transitory computer-readable media of claim 19, wherein the plurality of power models comprises one or more of a device model, a transition model, or a wattage model.
22. The one or more non-transitory computer-readable media of claim 19, wherein determining the state of the second device comprises using a network address or identifier in the first network packet.
22. (Original) The one or more non-transitory computer-readable media of claim 19, wherein determining that the first network packet was transmitted by the second device comprises using a 

23. (Original) The one or more non-transitory computer-readable media of claim 19, wherein processing a first power event in the power monitoring signal with a plurality of power models comprises computing a plurality of features using a portion of the power monitoring signal comprising the first power event; and processing the plurality of features with the plurality of power models.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685